Citation Nr: 1519085	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable for fracture, little finger, right hand.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for a bilateral shoulder condition.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a left foot disability.

9.  Entitlement to service connection for a neck disability.
.  
10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in June 2014.  A transcript from this hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's residuals of fracture, little finger, right hand do not result in a finger that is ankylosed, does not result in a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, and it has not been suggested that he would be able to function better if his finger was amputated.

2.  The Veteran is not currently shown to have a bilateral hearing loss disability by VA standards.

3.  A low back disability was not manifest in service, was not manifest within one year of separation and is not related to service.

4.  A right knee disability was not manifest in service, was not manifest within one year of separation and is not related to service.

5.  The preponderance of the evidence is against a finding that a left leg disability is related to service.

6.  The preponderance of the evidence is against a finding that a bilateral shoulder disability is related to service.

7.  The Veteran's left ankle disability was not incurred in service and is not attributable directly, or aggravated by a service-connected disability.

8.  The Veteran's left foot disability was not incurred in service and is not attributable directly, or aggravated by a service-connected disability.

9.  The Veteran does not have a current neck disability.

10.  The Veteran's service-connected posttraumatic headaches, depressive disorder, tinnitus and fracture, little finger, right hand are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for fracture, little finger, right hand, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5229-5227, 5230 (2014).

2.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

3.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  A right knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  A left leg disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  A bilateral shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

7.  A left ankle disability was not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

8.  A left foot disability was not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

9.  A neck disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

10.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In a February 2006 letter, prior to the date of the issuance of the appealed May 2006 rating decision the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate a claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

A February 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the February 2008 letter, and opportunity for the Veteran to respond, the August 2014 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records, private medical records and VA medical records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in October 2007, February 2009 and April 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the October 2007, February 2009 and April 2010 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed left leg, left foot, left ankle and neck disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible evidence that left leg, left foot, left ankle, or neck disabilities manifested in service or that he experienced continuous symptoms since that time.  There is also no competent evidence suggesting that these disorders were otherwise associated to service to include as secondary to a service-connected disability.  Thus remand for VA examinations is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's DRO hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Lastly, as noted above, VA afforded the Veteran a hearing before a DRO in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the DRO identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The DRO inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 





I.  An Initial Compensable for Fracture, Little Finger, Right Hand

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In a May 2006 rating decision, the RO granted service connection for fracture, little finger, right hand and granted a noncompensable evaluation, effective April 6, 2005 under 38 C.F.R. § 4.71a, Diagnostic Code 5229-5227.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  Diagnostic Code 5229 provides the rating criteria for limitation of motion of the index or long finger.  However, the Board notes that this is an incorrect diagnostic code provision as the Veteran's disability involves the right5th finger such that the appropriate criteria are set forth in Diagnostic Code 5230, which provides the rating criteria for limitation of motion of the ring or little finger. 

Diagnostic Code 5230 provides for a noncompensable (zero percent) disability rating for any degree of limitation of motion, whether it affects the minor or the major hand.  38 C.F.R. § 4.71a. 

Diagnostic Code 5227 directs that unfavorable or favorable ankylosis of the ring or little finger, whether it affects the minor or major hand, likewise warrants no more than a noncompensable disability rating.  38 C.F.R. § 4.71a.  (Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure. DORLAND'S ILLUSTRATEDMEDICAL DICTIONARY, 91 (27th Ed. 1988). Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).) 

Extremely unfavorable ankylosis will, however, be rated as amputation under Diagnostic Code 5156.  Diagnostic Code 5156 provides a 10 percent disability rating for amputation of the little finger of the major or minor extremity without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  As 20 percent disability rating is warranted for amputation of the little finger of the major or minor extremity with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a.

Factual Background and Analysis

The Veteran underwent a VA examination in October 2007.  The examiner noted that the 4th finger and the 5th right finger would be examined but in reality the fracture that the Veteran had was at the 5th finger at the distal tuft.  This did not involve the DIP joint.  On examination, the metacarpophalangeal joint flexed to 90 degrees and fully extended.  The proximal interphalangeal joint flexed to 100 degrees and fully extended.  The distal interphalangeal joint flexed to 80 degrees and fully extended.  He had no gap between the fingertip and the palm and had no loss of strength in his grip.  He had no tenderness in any aspect of the 2 fingers.  The diagnosis was normal fingers of the right hand.  X-rays of the right hand revealed no acute fractures or dislocations.  Soft tissues were normal.  The examiner noted that the Veteran previously had a tuft fracture of the distal tip of the 5th finger.  Irrespective of that, the joint space was not compromised and the fracture had completely healed with no residual indicated on x-ray.  He had absolutely no disability of the 4th or 5th fingers of the right hand and no x-ray evidence of any degenerative disease of any of the articular surfaces.  The examiner concluded that the Veteran had 0 disability of his right number 4 or number 5 fingers.

At his June 2014 hearing, the Veteran testified that while could not grip his hand "real tight anymore", he could still flex his right pinky.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial compensable evaluation is not warranted for the Veteran's fracture of the little finger, 5th, right hand.

As noted above, neither limitation of motion nor ankylosis warrants any more than a noncompensable disability rating.  Absent involvement of other digits, or evidence of amputation, a compensable disability rating is not warranted for residuals of a right 5th finger fracture.  The October 2007 VA examiner noted full flexion while the Veteran testified in June 2014 that he was able to flex his finger.

Moreover, in this case, there is no ascertainable demonstration of additional limitation of function due to factors such as pain or weakness, which would be tantamount to an amputation.  The VA examiner in October 2007 specifically indicated that had absolutely no disability of the 4th or 5th fingers of the right hand.  Accordingly, as there was no disability, there was no functional impairment, no additional limitation following repetitive use or during flare-ups, and no effect on occupation or daily activities.  See 38 C.F.R. §§ 4.40 and 4.45 (2014); DeLuca v. Brown, 8 Vet App 202 (1995).  As such, a higher (compensable) initial disability rating for residuals of a right 5th finger fracture is not warranted. 

Given the foregoing findings and the mechanical application of the rating criteria, it is the determination of the Board that the service-connected residuals of a right 5th finger fracture more closely approximates the currently assigned noncompensable disability rating for the right little finger.

As the preponderance of the evidence is against the claim for an initial compensable rating for a fracture of the little finger, 5th, right hand, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected fracture, little finger, right hand disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected fracture, little finger, right hand disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448, see also 38 C.F.R. § 3.322 (2014).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The revised revision of 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded. In this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied. In this regard, when a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

A June 1991 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
10
5
5
5
5


A January 2009 private audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
30
LEFT
25
25
30
20
30








The Veteran underwent a VA examination in February 2009.  

Audiometric testing in February 2009 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
30
LEFT
25
30
20
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The examiner noted that the hearing loss readings did not meet the VA definition for a hearing disability.

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Veteran contends that he has hearing loss a result of his service.

However, the post-service evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds obtained during the pendency of this claim were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  

Notably, a private audiogram in January 2009 and most recently a VA examination in February 2009 do not show a bilateral hearing loss disability by VA standards.  Thus, there is no competent evidence reflective of a hearing loss disability as defined by 38 C.F.R. § 3.85 at any time during the pendency of this appeal.

The Board appreciates the Veteran's contentions and statements related to his claimed bilateral hearing loss.  However, even conceding that the Veteran was exposed to significant noise in service, the evidence does not show a bilateral hearing loss disability by VA standards.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

With respect to the Veteran's contention that he currently has bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing.  However, he is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent evidence of a current bilateral hearing loss disability diagnosis, the Board concludes that the claim of entitlement to service connection for a bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.






B.  Low Back, Bilateral Shoulder, Left Leg, Right Knee, Left Ankle, Left Foot, Neck 

Factual Background 

The Veteran's service treatment records reflect multiple complaints of back, shoulder, and knee pain.  Notably, a January 1989 treatment record indicated that the Veteran had complaints of back pain while a December 1990 record noted a lumbar strain that occurred 2 weeks ago.  A February 1989 service treatment indicated that the Veteran had left shoulder pain with an assessment of a possible pulled muscle.  In November 1989, the Veteran suffered a head injury when a tailgate of a truck fell on his head.  A February 1991 service treatment record noted that the Veteran had chondromalacia of the patella.  

On the Veteran's June 1991 Report of Medical History, the Veteran reported swollen or painful joints, recurrent back pain, a painful or "trick" shoulder, and a "trick" or locked knee.  However, the June 1991 separation examination demonstrated a normal clinical evaluation.

A January 2004 private treatment report noted that the Veteran had a work injury in November 2003.  The diagnosis was derangement of the left knee/ankle.

A March 2004 private evaluation noted diagnoses of traumatic myositis ossificans, contusion of the left lower leg, a left ankle sprain and a left knee sprain.  The physician noted that these were the result of a November 2003 work related accident and that the Veteran's past medical history was non-contributory.

In a May 2004 private examination, a physician noted that the Veteran had left lower extremity internal derangement syndrome, left knee internal derangement syndrome, left ankle/foot internal derangement syndrome and myofascial pain syndrome.  The physician noted that the Veteran was reporting that his left back pain was secondary to his gait and left knee, ankle, foot and lower extremity pain.  The physician noted that the Veteran's November 2003 work related accident produced injuries to his left knee, left lower extremity, left ankle and left foot.  

A July 2004 X-ray report noted a left ankle sprain.

In a September 2004 correspondence, a private physician noted that the Veteran had a left knee contusion and a flexion contracture as a direct result of a work related injury in November 2003.

An October 2004 private consultation noted that the Veteran had low back and left lower extremity pain as a result of injuries sustained in a November 2003 work related accident where he was hit on the back and left buttock with several boxes that weighed 450 pounds.  The diagnosis was crush injury to the left leg, residual left ankle pain and left knee pain.  

A November 2004 private treatment report noted a November 2003 work related injury. The Veteran had a blunt trauma and twisting injury of the knee as well as some degenerative changes.

A March 2005 private evaluation noted that the Veteran presented with back pain since a work related injury in November 2003.  The diagnosis was chronic low back pain with radiculopathy and osteoarthritis of the left knee.

Another March 2005 private treatment report noted a diagnosis of mild scoliosis and spondylosis.

The Veteran underwent a VA examination in October 2007.  The examiner noted that a February 1991 service treatment record provided a diagnosis of chondromalacia of the patella but this was not made on significant physical findings.  The examiner noted that the diagnostic evaluation was questionable.  He was also noted to have back pain that was related to his knee problems.  In February 1989 he complained of left shoulder pain with no history of injury.  The examiner noted that in November 2003 the Veteran had a heavy box fall on his left side.  This produced a left leg injury which injured his thigh, knee and ankle.  Along the line of this injury, he also was complaining of back pain secondary to his knee and his ankle injury.  X-rays of the left knee revealed mild degenerative changes.  X-ray of the right knee noted an abnormality of the mid portion of the patella likely representing stress test bonds.  X-rays of the left leg revealed thickening of the MCL with mild signal abnormality and adjacent soft tissue edema which suggested a sprain without definite tear.  

The examiner indicated that the Veteran did not have any significant injury to his spine when he was in the military service.  He had absolutely no trauma to his spine and only complained of back pain related either to his knee or minor lumbosacral strain.  X-rays in 2005 showed minimal degenerative disc disease.  Workman's Compensation records note that the Veteran claimed this back disability was a result of his November 2003 work related injury and there was no indication that it was related to service.  The examiner opined that there was nothing in the Veteran's military service that would have contributed to his current back complaints and that his current back disability was not due to military service.  

The examiner noted that the Veteran indicated that his left shoulder was injured during his work related injury in November 2003 and that he had no previous problems with his left shoulder.  The examiner noted only one instance of left shoulder pain in the service treatment records which was diagnosed as a pulled muscle.  The examiner opined that the Veteran's current shoulder disability was not due to anything that happened to the Veteran in the military.

The Veteran had MRIs of his knees in 2006 which revealed significantly normal knees.  The examiner felt that the diagnosis of chondromalacia in the service was a wrong diagnosis as he had absolutely no physical findings of chondromalacia at the time.  His MRI findings in 2006 were consistent with either acute of chronic chondromalacia of the patella.  The examiner opined that the Veteran's current knee problems were not due to anything that happened in the military service.






1.  Low Back, Bilateral Shoulder, Left Leg, Right Knee

Considering the claims for service connection for low back, bilateral shoulder, left leg and right knee disabilities, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there are current diagnoses of degenerative disc disease of the lumbar spine, degenerative joint disease of the right knee, and a left leg sprain, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There are no clinical findings or diagnoses of degenerative joint disease of the lumbar spine or degenerative joint disease of the right knee during service or for several years thereafter.  The first post-service evidence of arthritis of the lumbar spine is the March 2005 private treatment report noted a diagnosis of mild scoliosis and spondylosis and the first evidence of arthritis of the right knee is a November 2004 private treatment report which that the Veteran had a blunt trauma and twisting injury of the knee as well as some degenerative changes.  None of the treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.   Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Additionally, as the Veteran was not diagnosed with a back or knee disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a back or knee disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records demonstrate that he had multiple complaints of back, shoulder, left leg and knee pain.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic back, shoulder, left leg or knee disabilities.  The record reflects that his back, shoulder, left leg and knee pain complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  The Veteran's June 1991 separation examination does not document any continued complaints, treatment, or diagnosis of chronic back, shoulder, left leg or knee pain as the clinical evaluation was normal.

The Board finds that the weight of the evidence is against a finding that the Veteran's current low back, bilateral shoulder, left leg and right knee disabilities are etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the cervical spine disability weighs against the claim as the October 2007 VA examiner concluded that it was less likely than not that the Veteran's low back, bilateral shoulder and right knee disabilities were related to his military service. 

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Additionally, a multitude of private treatment reports and SSA records all relate the Veteran's current disabilities to a work related accident that took place in November 2003.  Significantly, the Veteran himself continually attributed his disabilities to the post-service work accident in November 2003.

In sum, the Board finds that service connection for a low back, bilateral shoulder, left leg and right knee disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

2.  Left Ankle, Left Foot

In a February 2006 correspondence, the RO clarified that the Veteran was claiming service connection for a left ankle and left foot disability as secondary to a left leg injury.

As noted above, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014).  

However, the Board notes that the Veteran is not currently service connected for a leg disability.  As addressed above, the Board is denying the Veteran's claim for service connection for a left leg disability on the basis that there is no competent evidence that this disability is related to service.  Hence, as a matter of law, the claim for service connection for a left foot and left ankle disability as secondary to a left leg disability is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding service connection on a direct basis, while the Veteran has current left foot and left ankle disabilities, the Veteran's service treatment records are negative for treatments or complaints related to the left foot or ankle.  Furthermore, the record reflects that the first documented complaints of treatment for such complaints did not occur until after a 2003 work injury.  There is no indication at that time of the Veteran reporting any prior injury or complaints, and in fact, there is substantial medical evidence attributing his problems of the left lower extremity to that injury.  Given this record, the Board finds his current assertions of an in-service injury and problems thereafter not credible.  In short, there is simply no credible or evidence or opinion even suggesting a relationship between any left foot or left ankle disability and service and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  As noted above, multiple private physicians have related these disabilities to the Veteran's post-service work accident in November 2003.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left foot and left ankle disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

3.  Neck

The Veteran's service treatment records are negative for treatments or complaints of a neck disability.  While the Veteran was hit in the head by a truck tailgate during service, there were no complaints of neck pain or a neck injury.

Notably, an April 2012 VA treatment report indicated that the Veteran had chronic neck pain.  

However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Furthermore, the Board has considered the Veteran's complaints of experiences neck problems in service following injury; however, the service treatment records are negative for such complaints.  In addition, no such complaints were noted at separation, despite the fact that the Veteran did report numerous other musculoskeletal complaints and injuries.  The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable as this is not a case in which his history form completed at separation is merely silent of any complaints or findings.  Rather, as noted, the Veteran specifically complained of a variety of problems, including injuries and/symptoms related to the shoulders, hands, and knees.  Under these circumstances, the Board finds that the facts of this case are distinguishable from Buchanan, and that the Veteran's silence as to neck complaints or injury are telling.  Consequently, the Board concludes that the current assertions by the Veteran as to experiencing a continuity of symptomatology since service not credible.

For this reason, and as there is no other credible or competent evidence suggesting an association between his claimed neck disability and service, the Board concludes that the preponderance of the evidence is against the claim.  Thus, the claim for service connection for a neck disability must be denied.

C.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed back, bilateral shoulder, left ankle, left foot disability, left leg, right knee, neck and bilateral hearing loss disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that back, bilateral shoulder, left ankle, left foot disability, left leg, right knee, neck and bilateral hearing loss disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the back, bilateral shoulder, left ankle, left foot disability, left leg, right knee, neck and bilateral hearing loss etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


III.  TDIU
Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Currently, the Veteran is service connected for posttraumatic headaches, evaluated as 30 percent disabling; depressive disorder, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and fracture, little finger, right hand, evaluated at a noncompensable rating.  As of January 8, 2010, his combined disability rating is 60 percent which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2014).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Factual Background and Analysis

The Veteran has argued that he has been unable to work a result of his service connected disabilities.  

In a 2005 decision, the Social Security Administration (SSA) determined that the Veteran was disabled from November 12, 2003 the date of a work injury.  The primary diagnosis was chronic low back pain/spondylosis with a secondary diagnosis of osteoarthritis of the left knee.

The Veteran underwent a VA neurological disorder examination in October 2007.  It was noted that the Veteran was fully functional with activities of daily living without adaptive strategies.  The diagnosis was posttraumatic headaches, vascular in nature, moderate to severe.  The Veteran reported that his severe headaches were functionally disabling 50 percent of the time.  The moderate headaches however permitted ordinary function.  The Veteran experienced severe headaches about once or twice per week that lasted 1 to 2 hours.  Rest and relaxation generally attenuated the pain.  

On VA examination for his right finger disability in October 2007, the examiner concluded that the Veteran had absolutely no disability of the 4th or 5th fingers of the right hand and no x-ray evidence of any degenerative disease of any of the articular surfaces.

On VA audio examination in February 2009, the examiner indicated that the Veteran's tinnitus had no effect on the Veteran's usual occupation.

On VA examination in April 2010, the Veteran reported that he last worked in 2004 because he "got crippled" as 500 pounds of metal boxes fell on him while he was working.  He reported getting along with coworkers at work and denied having problems performing his duties at work.  The examiner noted that the Veteran had not worked since 2004 and his inability to work was due to physical/medical problems and/or impairment.

Initially, the Board notes again that the Veteran's combined disability rating of 60 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On review of the record, the Board finds the Veteran is not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted.  

The Veteran has maintained that he is unemployable due to the effects of his service-connected posttraumatic headaches, depressive disorder, tinnitus, and fracture, little finger, right hand, disabilities.   

The record demonstrates that the Veteran was formerly employed as a fork lift driver/warehouse worker.  It therefore appears that his prior work experience involved mostly manual labor, and not sedentary work.  That alone, however, does not necessarily mean that the Veteran is not able to secure or follow a substantially gainful sedentary occupation.

As noted above, the evidence clearly reveals that the Veteran has a significant disability resulting from a post-service work injury in November 2003.  While the Board is sympathetic for the restrictions that encompass these disabilities, the evidence clearly demonstrates that the Veteran's service-connected disabilities do not preclude all forms of employment.  Specifically, the April 2010 VA mental disorder examiner noted that the Veteran had not worked since 2004 and his inability to work was due to physical/medical problems and/or impairment.  Additionally, the Veteran himself on numerous occasions, including his April 2010 VA examination, indicated that he had to retire as a result of a post-service work injury in November 2013.

Regarding the Veteran's other service-connected disabilities, the February 2009 VA examiner indicated that the Veteran's tinnitus had no effect on the Veteran's usual occupation while the October 2007 VA examiner concluded that the Veteran had absolutely no disability of the 4th or 5th fingers of the right hand.

While the October 2007 VA neurological disorder examiner noted that the Veteran had moderate to severe headaches, the moderate headaches permitted ordinary function.  While the severe headaches were functionally disabling 50 percent of the time, the Veteran reported that these headaches only occurred about once or twice per week that lasted 1 to 2 hours.  Additionally, rest and relaxation generally attenuated the pain.  

The statements of the Veteran as to his employability as a result of his service connected disabilities have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the VA examiners' opinions which considered the Veteran's entire disability picture and again, the Veteran himself noted on repeated occasion that he was unemployable as a result of the injuries sustained in a post-service workplace accident in November 2003.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  

As a final point, the Board again notes that the Veteran has been found totally disabled, for SSA purposes, as a result of his low back and left knee disabilities.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  

Additionally, the Board notes that while the SSA determined that the Veteran was totally disabled for SSA purposes, this determination resulted from a combination of his non-service connected low back and left knee disabilities which were again a result of his post-service work injury in November 2003.  The law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

In sum, the Board has found the Veteran to not be unemployable due to service-connected disabilities.  Accordingly, the criteria for referral of the claim for consideration of a TDIU on an extraschedular basis are not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an initial compensable for fracture, little finger, right hand is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a bilateral shoulder condition is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


